         Case 1:19-cv-00451-CL       Document 30       Filed 08/16/19   Page 1 of 2




Jay D. Weiner, #182247
jweiner@rosettelaw.com
Rosette, LLP
1415 L St. Suite 450
Sacramento, CA 95814
 (916) 353-1084

Attorney for Intervenor The Klamath Tribes




                           UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                   MEDFORD DIVISION


 KLAMATH IRRIGATION DISTRICT,                     Case No.: 1:19-cv-00451-CL (lead)
                                                  Case No.: 1:10-cv-00531-CL
                            Plaintiff,

 v.

 UNITED STATES BUREAU OF                          NOTICE OF APPEARANCE OF
 RECLAMATION; DAVID                               COUNSEL FOR INTERVENOR THE
 BERNHARDT, Acting Secretary of the               KLAMATH TRIBES
 Interior, in his official capacity; BRENDA
 BURMAN, Commissioner of the Bureau
 of Reclamation, in her official capacity;
 ERNEST CONANT, Director of the
 Mid-Pacific Region, Bureau of Reclamation,
 in his official capacity; and JEFFREY
 NETTLETON, in his official
 capacity as Area Manager for the
 Klamath Area Reclamation Office,

                            Defendants

 SHASTA VIEW IRRIGATION DISTRICT,
 KLAMATH DRAINAGE DISTRICT, VAN
 BRIMMER DITCH COMPANY,
 TULELAKE IRRIGATION DISTRICT,
 KLAMATH WATER USERS

Notice of Appearance                          1
         Case 1:19-cv-00451-CL         Document 30        Filed 08/16/19   Page 2 of 2




 ASSOCIATION, BEN DUVAL, and ROB
 UNRUH,

                             Plaintiffs,

 v.

 UNITED STATES BUREAU OF
 RECLAMATION; ERNEST CONANT, in his
 official capacity as the Regional Director of
 the Mid-Pacific Region of the United States
 Bureau of Reclamation; JEFFREY
 NETTLETON, in his official capacity as the
 Area Manager of the Klamath Basin Area
 Office of the United States Bureau of
 Reclamation,

                            Defendants

       NOTICE IS HEREBY GIVEN THAT attorney Jay D. Weiner of the law firm of Rosette,

LLP will appear as attorney of record on behalf of Intervenor The Klamath Tribes, a federally-

recognized Indian tribe, in the above-captioned matter.




Dated: August 16, 2019.



                                                             s/ Jay D. Weiner
                                                             Jay D. Weiner, #182247




Notice of Appearance                             2
